11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Fernandeo Lopez Rivera,                        * From the 22nd District
                                                 Court of Hays County,
                                                 Trial Court No. 11-0795.

Vs. No. 11-12-00192-CR                         * July 24, 2014

The State of Texas,                            * Memorandum Opinion by Wright, C.J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is
no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.